                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


LARRY WALLACE                                                                           PLAINTIFF


v.                                    Case No. 6:19-cv-6081


CREDIT ACCEPTANCE CORPORATION                                                         DEFENDANT


                                              ORDER

       Before the Court is a Notice of Withdrawal of Complaint and Voluntary Dismissal of

Action Without Prejudice.      ECF No. 9.      The notice is filed pursuant to Fed. R. Civ. P.

41(a)(1)(A)(i), which allows a plaintiff to dismiss an action without a court order by filing a notice

of dismissal before the opposing party serves either an answer or a motion for summary judgment.

In the present case, Defendant has not filed an answer or a motion for summary judgment.

Accordingly, this action is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 10th day of September, 2019.


                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
